Citation Nr: 1629303	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-27 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right knee trauma, to include partial medial and lateral meniscotomy and ACL reconstruction.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.P., S.R.



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The veteran testified before the undersigned during a Board hearing held in May 2016.  A copy of the hearing transcript (Transcript) is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the veteran's May 2016 Board hearing, he testified that his claimed disabilities had worsened in severity since his most recent VA examination in September 2011 (see Transcript, p. 3), rendering the results non-pertinent to his current level of disability.  As such, the issues are remanded to assess the present level of symptomatology for his right knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2010 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  

In so doing, the examiner should ensure that consistent with 38 C.F.R. § 4.59 the VA examination report include the range of motion testing of the right knee, including active, passive, weight-bearing, and nonweight-bearing, including the results following repetitive motion testing.  The testing should also include testing of the left knee.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.

Failure to do so will result in an examination report being found inadequate.

2.  Then readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

